Citation Nr: 1450034	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals, herniated nucleus pulposus, L4-L5.

2.  Entitlement to a disability rating in excess of 10 percent for residuals, fracture, right malleolus with degenerative joint, disease.


REPRESENTATION

Veteran represented by:	Lawrence D. Levin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his September 2014 Board hearing, the Veteran reported that his service connected back and ankle disabilities have worsened since his most recent VA examination in January 2012.  As such, VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent and severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

At his hearing the Veteran also notified the Board that he possessed workers compensation records that would be material to his claims, and that he has undergone additional VA treatment since January 2012.  Ongoing VA medical records and available workers compensation records should be obtained.  See 38 U.S.C.A. § 5103A(c).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit workers compensation documents pertinent to his claim as well as lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back and ankle symptoms and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any of the Veteran's VA treatment records generated since January 2012.

3.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine the current severity of his back and ankle disabilities and the functional effects of those disabilities.  

The examiner should review the Veteran's claims file, including any newly obtained treatment records, and conduct any necessary testing. 

The examiner should opine as to the Veteran's current level of functioning and the impact of his back and ankle disabilities on his daily activities and his ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Michael E. Kilcoyne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



